14-3185-cv
    Chukwueze v. New York City Employees’ Retirement System




                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 17th day of March, two thousand sixteen.

    PRESENT:
                PIERRE N. LEVAL,
                ROSEMARY S. POOLER,
                RICHARD C. WESLEY,
                      Circuit Judges.
    _____________________________________

    Omar Chukwueze,

                              Plaintiff-Appellant,

                     v.                                                     14-3185-cv

    NYCERS (New York City Employees’
    Retirement System),

                              Defendant-Appellee.

    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                  Omar Chukwueze, pro se, Brooklyn,
                                                              NY.

    FOR DEFENDANTS-APPELLEES:                                 Antonella Karlin, of Counsel,
                                                              (Cecelia Chang, of Counsel, on the
                                                              brief), for Zachary W. Carter,
                                                                Corporation Counsel of the City of
                                                                New York, New York, NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Furman, J.)
    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Plaintiff-appellant Omar Chukwueze, proceeding pro se, appeals the district court’s
judgment, in which it dismissed in part and granted summary judgment in favor of
defendant-appellee New York City Employees’ Retirement System with respect to his Title VII
claims. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

       We review the grant of a motion to dismiss and a motion for summary judgment de novo.
Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). The burden-shifting
framework in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), applies to Chukwueze’s
claims for retaliation and wrongful termination. See Kirkland v. Cablevision Sys., 760 F.3d 223,
225 (2d Cir. 2014).

       To make a prima facie showing of retaliation,

       a plaintiff must submit sufficient admissible evidence to allow a trier of fact to find:
       (i) conduct by the plaintiff that is protected activity under Title VII; (ii) of which the
       employer was aware; (iii) followed by an adverse employment action of a nature
       that would deter a reasonable employee from making or supporting a
       discrimination claim; (iv) that was causally connected to the protected activity.

Cox v. Onondaga Cty. Sheriff’s Dep’t, 760 F.3d 139, 145 (2d Cir. 2014). Informal complaints
may constitute protected activity. Treglia v. Town of Manlius, 313 F.3d 713, 720 n.5 (2d Cir.
2002). However, for a complaint to constitute activity protected by Title VII, it may not be so
“generalized” that the employer “could not reasonably have understood that [the plaintiff] was
complaining of conduct prohibited by Title VII.” Rojas v. Roman Catholic Diocese of Rochester,
660 F.3d 98, 108 (2d Cir. 2011) (internal quotation marks omitted). Here, the admissible
evidence establishes that Chukwueze complained only generally about his treatment. Moreover,
Chukwueze has not proffered sufficient evidence for a jury to find that, but-for his complaints, he
would not have been terminated. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2533
(2013).

        To make a prima facie showing of wrongful termination, “a plaintiff must show that he
(1) is a member of a protected class; (2) was performing his duties satisfactorily; (3) was
discharged; and that (4) his discharge occurred under circumstances giving rise to an inference of
discrimination on the basis of his membership in the protected class.” Graham v. Long Island

                                                   2
R.R., 230 F.3d 34, 38 (2d Cir. 2000). If the plaintiff makes a prima facie case, “the burden shifts
to the employer to articulate a legitimate, non-discriminatory reason for the [plaintiff’s]
dismissal.” Id. “If such a reason is proffered, the burden shifts back to the plaintiff to prove that
discrimination was the real reason for the employment action.” Id. Here, the uncontroverted
evidence shows that Chukwueze was fired for a legitimate non-discriminatory reason: he
submitted a false overtime sheet and was fired shortly thereafter. Chukwueze has not submitted
sufficient evidence to carry his burden of providing that he was fired for a discriminatory reason.1

        Finally, Chukwueze has abandoned any claims not raised in his brief. See LoSacco v. City
of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995) (concluding that pro se appellant abandoned issue
by failing to raise it in his appellate brief).

      We have considered Chukwueze’s remaining arguments and find them to be without merit.
Accordingly, we AFFIRM the judgment of the district court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




1
  The district court also cited in favor of the employer that Gaddy had long been acquainted with
Chukwueze’s religious beliefs, since Chukweze had on numerous occasions asked for religious
holidays, citing in support a case relying on the same actor inference. We do not agree that this
supported defendant’s position because, in the previous instances, Gaddy had expressed
displeasure at plaintiff’s requests for religious accommodations. Nonetheless, the other aspects of
the district court’s reasoning remain persuasive.

                                                 3